Motion granted so far as to allow a further order to be entered certifying the decision of this court to .the surrogate, with the award of costs as taxed, and the copies of the papers returned by the surrogate, and vacating the judgment, entered in this court for the recovery of costs, so that the surrogate may proceed to enforce such payment of costs according to the statute, such order to be without prejudice to any proceedings already had in the Surrogate’s Court under the probate of the will.